SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1055.1
KA 13-00583
PRESENT: SCUDDER, P.J., SMITH, CARNI, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

MICHAEL ROLLINS, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (TIMOTHY P. MURPHY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DONNA A. MILLING OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (M.
William Boller, A.J.), rendered March 15, 2013. The appeal was held
by this Court by order entered February 13, 2015, the decision was
reserved and the matter was remitted to Supreme Court, Erie County,
for further proceedings (125 AD3d 1540).

     Now, upon reading and filing the stipulation of discontinuance
signed by defendant on June 11, 2015, and by the attorneys for the
parties on June 11 and July 6, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:    October 2, 2015                        Frances E. Cafarell
                                                   Clerk of the Court